Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. 
Regarding the arguments, it is stated that “While the Office Action includes a comparison chart for Claim 19 with Claim 1 of the '836 patent, there is no comparison in the Office Action for claims 20 to 33 with the claims of the '836 patent. Moreover, the Office Action indicates the present claims are rejected over claims 1 to 18 of the '836 patent, but the '836 patent only includes 14 claims. The Applicant, therefore, cannot determine what grounds of rejection the Examiner had in mind and therefore, cannot adequately address them.” 
In an effort to aid in the clarity, the examiner will point out the corresponding claims in the 836 patent. The claims are near word for word copies but the correspondence will be stated below.

Further, the Applicant fails to see any claim in the '836 patent that may correspond to independent Claim 33. If the features of Claim 33 are indeed taught by, or would have been obvious over, any claim of the '836 patent, then it is requested that the Office provide a specific reference back to the '836 claims which would be a ground for rejection of Claim 33 so that the Applicant can properly address the rejection.

 
In addition, it is noted that the Office Action indicates that "Claims 19-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims." First, Claims 19 and 31 to 33 are already in independent form. Moreover, it is not understood how the dependent claims would be allowable if they are rewritten into independent form, given the inference that they are rejected for double patenting. Since the Office Action did not include a claim correspondence chart for any of dependent Claims 20 to 30 for the double patenting rejections, would these claims therefore be allowable if they are rewritten into independent form, and are therefore not actually rejected for double patenting? Again, the clarity of the Office Action is in question and Applicant cannot adequately respond. Accordingly, the Applicant is traversing the rejections and requests that a more concise ground of rejection be provided, if the rejections are to be maintained.” 
In an effort to aid in the clarity, the examiner added that the claims are objected to in addition to being rejection. After any of the rejection is overcome, they would be allowable.
The rejection is maintained.


Double Patenting
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10527836. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are wholly encompassed by the 836 patent as shown in the table below.

15531240
Instant Application
1. A microscope system comprising: a microscope body; 
19. (New) A microscope system comprising: a microscope body; 
a stage configured to place the slide as an observation target and move in an X direction and a Y direction; and
a stage configured to move in an X direction and a Y direction
a slide having an area to be set for a tissue, and a mark including an X-axis information mark including a plurality of lines-and-space pattern sets which have different line and space widths and are arranged to be coaxial with one another, and a Y-axis information mark including a plurality of lines- and-space pattern sets which have different line and space widths and are arranged to be coaxial 


a changing unit configured to detect a direction of the slide indicated by the mark and to change an arrangement of the placed slide with respect to the stage so as to cause the detected direction to align with one of the X direction and the Y direction of the stage.

Claim 2 corresponds to claim 20.
Claim 3 corresponds to claim 21.
Claim 5 corresponds to claim 22.
Claim 6 corresponds to claim 23.
Claim 7 corresponds to claim 24.
Claim 8 corresponds to claim 25.
Claim 9 corresponds to claim 26.
Claim 10 corresponds to claim 27.
Claim 12 corresponds to claim 28.
Claim 13 corresponds to claim 29.
Claim 14 corresponds to claim 30.
Claim 17 corresponds to claim 31 in a similar manner to the other independent claims.
Claim 17 corresponds to claim 32 in a similar manner to the other independent claims.
.



Allowable Subject Matter
Claims 19-41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing all of the above rejections. Claims 34-41 are new and do not correspond to the 836 patent, however they depend on rejected claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426